Ca.so.$'“° '“\' nn/")Q \/\/E1 QELDQ:;um.e.nl£-EH.BMMQA.L'|£_DQE 1 of 9 Ea.g.elllAG1

 

 

_r-.H i':-r'\

 

 

 

 

 

 

 

iwn;u
CASE #: 8:19-cv-‘00423
_ " ,; _,`. x._;-..~ \. mt L§: 05
PETrrIoNER: UNITED s'rATEs DISCPRICT `Co*URT _.
CHRISTOPHER MARK PARIS, and MIDDLE DISTRICT or :ELORI;DA 7 l; z f
OXEBRIDGE QUALITY RESOURCES Z= , », "»` i- "'"-"""
INTERNATIONAL, LLC
DEFENDANT: JUDICIAL DISTRICT:
WILLIAM LEVINSON, United States Courthouse and Federal Building
LEVINSON PRODUCTIVITY SYSTEM, PC 2110 First Street, Room 2-194
a Pennsylvania Corporation. Fort Myers, FL 33901
SUMMONS IN CIVIL ACTION
RESPONSE FROM:
Donald LaBelle
44 Howarth Rd
Oxford, MA 01540

I, Donald LaBelle, an individual named in a lawsuit filed against defendant William Levinson is
hereby providing the courts with my response. Please note the Petitioner (Christophe_r. Mark
Paris) sent me the alleged “SUMMONS IN CIVIL ACTION” which may have been unlawfully
produced and/or served by the Petitioner using a photocopy of the Clerk's signature stamp. For
the court's records, I have included a copy of the “Summons” served to me by the Petitioner
and/or his attorney along with a copy of the complaint which consists of hundreds of pages. Also
attached is the first “Summons” sent to me by the Petitioner regarding the same lawsuit The first
“Summons” was improperly served because it lacked a complaint and Clerk signature and seal as
required per Federal Rules of Civil Procedure > TITLE II. COMMENCING AN ACTION;
SERVICE OF PROCESS, PLEADINGS, MOTIONS, AND ORDERS ) Rule 4. Surnmons.

MOTION TO DISMISS WITH PREJUDICE

I, Donald LaBelle, hereby move the Court to dismiss the Petitioner’s complaint on the following
grounds:

l. The complaint I received from the Plaintiff (Petitioner) Christopher Mark Paris contains
hundreds of pages of unnecessary information unrelated to me. F or the record, I have provided
the courts with a copy of the lengthy complaint, including hundreds of additional pages indicated
as “Exhibits” I received from the plaintiff. These “Exhibits” includes copies of emails, letters,
reports, charts, websites and other material unrelated to me. l move to dismiss as prolix and
against the rules for a short plain statement of the claim.

 

 

(`aqp R"|Q-(‘\/-Ot}éz;S-WE,l-SEE |]QQ||mEDI Q_ELLEQMMLJS_MWZ_ l

 

2. The complaint contains allegations regarding several defendants unknown to me. Therefore, it
is impossible for me to answer allegations made about multiple defendants in multiples states
representing multiple companies in which I have no business or professional relationship. I
motion to dismiss for lack of subject matter jurisdiction under Rule lZ(b)(l).

3. In attempt to gain jurisdiction over me, the Petitioner is falsely claiming I "illegally"

recorded a conversation of him and another individual. I deny all allegations of illegally
recording the plaintiff at any time or in any manner, directly or indirectly.

4. In attempt to gain jurisdiction over me, the Petitioner is falsely claiming I have business
operations (clients) in Florida. I have no business operations or clients in Florida. I own no
property in Florida. I have never physically visited within Florida's borders. I'm a Massachusetts
resident with no business ties to Florida whatsoever. I motion to dismiss for lack of jurisdiction

 

5. The Plaintiff is falsely claiming I posted defamatory content about him on my websites and/or
third-party entities online. I deny such claims. l've never posted or said anything that was
untruthliil about the Plaintiff or would be considered defamatory and/or libel. I deny all claims in
the complaint of publishing, posting or sharing any defamatory or libel material about the
Plaintiff

6. 'Ihe Plaintiff is falsely claiming I harassed his Florida clients. 'l`o the best of my knowledge, I
do not believe the Plaintiff has any clients. I deny all claims of harassing his alleged clients.

7. All allegations made by the Petitioner in his complaint are denied. I Motion to Dismiss with
Prejudice.

MOTION TO SEAL ALL DOCUMENTS

The Petitioner (Christopher Mark Paris) has been on a smear campaign against me for over 7
years in which he writes and posts defamatory information on his website Oxebridge.com and on
social media (Twitter) about me and my business and business associates. Enclosed is
information providing the courts substantial information showing years of the Plaintiffs
activities as evidence of his ongoing smear campaign against me. Therefore, I have reason to
believe he will use this frivolous lawsuit as a means to harm my good name and the solid
reputation of my company. In addition to my motion to dismiss with prej udice, I motion to seal
all documents in this case with p.

Dm&gé wl 4/1/2019

 

 

 

Signature Date

 

 

